Title: From John Adams to John Jay, 30 July 1786
From: Adams, John
To: Jay, John


     
      Dear Sir
      London July 30. 1786
     
     I have received, the Letter you did me, the Honour to write me, on the Sixth of June, with the Ratification of the Treaty with Prussia. As the Term limited, is near expiring, I Shall go over to Holland or Send Col Smith, to make the Exchange
     Mr Penn, a Member of the House of Commons, whose Character is well known in America and in England as a Steady Friend, to our Country will be the Bearer of this, and will be able to acquaint you with the present Disposition of this Court and Nation, and I believe his Information altho a British Subject and Senator will not be materially different from mine.
     I cannot but lament from my inmost Soul, that Lust for Paper Money which appears in some Part of the United States: there will never be any Uniform Rule, if there is a Sense of Justice, nor any clear Credit public or private, nor any Settled Confidence in publick Men or Measures, untill Paper Money is done away.
     It is a great Satisfaction to me, to learn that you have recd in my Letter of the fourth of March the Answer of this Court to the Memorial respecting the Posts. As that is a Dispatch of more importance than all others you have recd from me, I Shall be anxious to know your Sentiments upon it. You will not expect me to answer Lord Carmathens Letter, nor to take any further Steps concerning it untill I shall receive the Orders of Congress.
     I wish for the Instructions of that August Body concerning a Requisition in their Name for the Negroes. Whether I am to demand Payment for them; at what Prices; and for what Number.
     With great Regard I have the Honour / to be &c
     
      John Adams
     
     